J. A17037/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
                   v.                    :
                                         :
JAMAR STAMPS,                            :          No. 1902 EDA 2019
                                         :
                        Appellant        :


             Appeal from the PCRA Order Entered May 3, 2019,
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at Nos. CP-51-CR-0010438-2009,
             CP-51-CR-0010439-2009, CP-51-CR-0010440-2009


BEFORE: BOWES, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 26, 2020

      Jamar Stamps appeals pro se from the May 3, 2019 order dismissing

as untimely his third petition for relief filed pursuant to the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.       After careful review, we

remand for an evidentiary hearing on the limited issue of whether appellant

requested PCRA counsel to seek allocatur following this court’s denial of his

first PCRA petition, and affirm the PCRA court’s order in all other respects.

      The PCRA court set forth the lengthy factual history of this case in its

August 13, 2019 opinion, and we need not reiterate it here. (See PCRA court

opinion, 8/13/19 at 2-8.) The relevant procedural history of this case is as

follows:

            On May 4, 2010, a jury convicted [appellant] of
            attempted murder, conspiracy, aggravated assault,
J. A17037/20


             violating Section 6106 of the Uniform Firearms Act
             (VUFA), possession of an instrument of crime, criminal
             trespass, and fleeing or attempting to elude police.[1]
             In a subsequent bench trial, th[e trial] court found him
             guilty of violating Section 6105 of the Uniform
             Firearms Act.[2] On July 12, 2010, [appellant] was
             sentenced to an aggregate imprisonment term of forty
             and one-half (40.5) to eighty-one (81) years.

             On November 17, 2010, post-sentence motions were
             denied. [Appellant] then filed his notice of appeal on
             November 23, 2010.         On November 29, 2010,
             [appellant] was ordered to file a statement of matters
             complained of on appeal. This statement was filed on
             February 15, 2011, and th[e trial] court issued an
             opinion on June 9, 2011. On March 15, 2012, the
             Superior Court vacated the conviction for fleeing or
             attempting to allude police and vacated the sentence
             for aggravated assault[, and affirmed appellant’s
             judgment of sentence in all other respects.] [See
             Commonwealth v. Stamps, 47 A.3d 1244
             (Pa.Super. 2012), appeal denied, 49 A.3d 443 (Pa.
             2012).] On July 25, 2012, the Supreme Court denied
             his petition for allowance of appeal. [Id.]

             [Appellant] filed a pro se petition under the [PCRA]
             on June 28, 2013. Peter Alan Levin, Esquire, was
             appointed and entered his appearance on March 26,
             2014. An amended petition was filed on March 5,
             2015. Thereafter, Craig Mitchell Cooley, Esquire,
             entered his appearance on July 3, 2015, and filed an
             amended petition on December 7, 2015. Th[e PCRA]
             court issued a notice of intent to dismiss the petition,
             pursuant to Pa.R.Crim.P. 907, on January 22, 2016,
             and formally dismissed [appellant’s] petition on
             March 4, 2016. [Appellant] filed a notice of appeal on
             April 1, 2016. On March 8, 2017, th[e PCRA] court
             ordered [appellant] to file a statement of matters
             complained      of    on     appeal     pursuant      to

118 Pa.C.S.A. §§ 901(a), 903(a)(1), 2702(a), 6106(a)(1), 907(a), 3503(a),
and 75 Pa.C.S.A. § 3733(a), respectively.

2   18 Pa.C.S.A. § 6105(a)(1).


                                      -2-
J. A17037/20


              Pa.R.A.P. 1925(b),   and    [appellant] filed said
              statement on March 28, 2017. On May 3, 2017, th[e
              PCRA] court issued an opinion.

              [Appellant] filed a subsequent PCRA petition on
              January 29, 2018.        Th[e PCRA] court issued a
              [Rule 907 notice] on April 6, 2018. On May 11, 2018,
              th[e PCRA] court formally dismissed the petition as
              premature, as the first PCRA petition was still on
              appeal.    The Superior Court later affirmed the
              dismissal of the first petition on June 22, 2018. [See
              Commonwealth v. Stamps, 193 A.3d 1094
              (Pa.Super. 2018)]. [Appellant did not seek allowance
              of appeal with our supreme court.]

Id. at 1-2.

      Appellant filed the instant pro se PCRA petition, his third, on October 1,

2018. On March 22, 2019, the PCRA court provided appellant with notice of

its intention to dismiss his petition without a hearing, pursuant to Rule 907(1).

Appellant filed a pro se response to the Rule 907 notice on April 9, 2019,

alleging after-discovered evidence and arguing, inter alia, that his instant

PCRA petition should be considered his second petition.          (See “Pro Se

Response to Notice of Intent to Dismiss,” 4/9/19 at §§ 1, 4.) Thereafter, on

May 3, 2019, the PCRA court formally dismissed appellant’s petition without

an evidentiary hearing.     On May 23, 2019, appellant filed a single, timely

pro se notice of appeal listing multiple docket numbers.3




3 The record reflects that the PCRA court ordered appellant to file a concise
statement of errors complained of on appeal, in accordance with
Pa.R.A.P. 1925(b), on June 19, 2019. Appellant timely complied and the PCRA
court filed its Rule 1925(a) opinion on August 13, 2019.


                                      -3-
J. A17037/20

      On January 28, 2020, we issued an order directing appellant to show

cause why his appeal should not be quashed pursuant to our supreme court’s

holding in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). Appellant

filed a timely response on February 5, 2020, and this court discharged the rule

to show cause, referring the issue to the merits panel.

      Prior to consideration of appellant’s claims on appeal, we must first

address whether his notice of appeal complied with the requirements set forth

in the Pennsylvania Rules of Appellate Procedure and Walker. In Walker,

our supreme court provided a bright-line mandate requiring that “where a

single order resolves issues arising on more than one docket, separate notices

of appeal must be filed for each case,” or the appeal will be quashed. Id. at

971, 976-977.    The Walker court applied its holding prospectively to any

notices of appeal filed after June 1, 2018. In the instant case, appellant’s

notice of appeal was filed on May 23, 2019, and therefore, the Walker

mandate applies. The appeal was of a single order resolving issues arising on

multiple docket numbers. A review of the record demonstrates that appellant

filed a single notice of appeal listing three docket numbers in violation of our

supreme court’s mandate in Walker.

      However, our inquiry cannot end here. A recent en banc panel of this

court held that we may overlook the requirements set forth in Walker in cases

where a breakdown in the court system occurs.             Commonwealth v.

Larkin,        A.3d    , 2020 WL 3869710 at *3 (Pa.Super. July 9, 2020)



                                     -4-
J. A17037/20

(en banc); see also Commonwealth v. Stansbury, 219 A.3d 157

(Pa.Super. 2019).    The panels in both Larkin and Stansbury held that a

breakdown in the court system included instances in which the trial or PCRA

court provides appellant with misinformation.      Larkin, 2020 WL 3869710

at *3; Stansbury, 219 A.3d at 160.

      Here, our review of the record reveals a breakdown in the court system

similar to the scenarios presented in Larkin and Stansbury. In its order

dismissing appellant’s PCRA petition as untimely, the PCRA court instructed

appellant that “he has thirty (30) days from the date of this Order within which

to file an appeal.” (PCRA court order, 5/3/19 at n.1 (emphasis added).) At

no point did the PCRA court notify pro se appellant that he was required to

comply with the mandates of Walker.         Accordingly, we will overlook the

requirements of Walker and will proceed to consider appellant’s issues on the

merits.

      Appellant raises the following issues for our review:

            I.      Whether the PCRA court erred in finding
                    appellant’s instant PCRA petition is untimely
                    filed under the purview of 42 Pa.C.S.[A.]
                    § 9545(b)(1)(ii)?

            II.     Whether the PCRA court erred in not finding
                    appellant was entitled to the reinstatement of
                    his PCRA appellate rights nunc pro tunc as a
                    result of PCRA counsel’s abandonment of
                    appellant and failure to seek discretionary
                    review with the Pennsylvania Supreme Court?

            III.    Whether the PCRA court erred in not finding
                    that appellant’s newly discovered evidence


                                     -5-
J. A17037/20


                   constitutes    “after[-]discovered      evidence,”
                   entitling appellant to a new trial, as he has met
                   the     requirements      of   42      Pa.C.S.[A.]
                   § 9543(a)(2)(iv)?

            IV.    Whether the PCRA court erred in denying
                   appellant’s PCRA petition without a hearing,
                   where [appellant] presented claims that raised
                   material issues of fact not contained in the
                   record, requiring a hearing pursuant to
                   Pa.R.Crim.P. 908?

Appellant’s brief at 4-5 (extraneous capitalization omitted).

      Proper appellate review of a PCRA court’s dismissal of a PCRA petition

is limited to the examination of “whether the PCRA court’s determination is

supported by the record and free of legal error.” Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014) (citation omitted). “The PCRA court’s

findings will not be disturbed unless there is no support for the findings in the

certified record.” Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa.Super. 2014)

(citations omitted). “This Court grants great deference to the findings of the

PCRA court, and we will not disturb those findings merely because the record

could support a contrary holding.” Commonwealth v. Hickman, 799 A.2d

136, 140 (Pa.Super. 2002) (citation omitted).

Issues I, III, & IV

      Appellant first argues that “the PCRA court erred in finding appellant’s

instant   PCRA    petition   is   untimely   filed   under    the   purview    of

[Section] 9545(b)(1)(ii)[.]” (Appellant’s brief at 4.)




                                      -6-
J. A17037/20

        We consider the timeliness of appellant’s PCRA petition because it

implicates the authority of this court to grant any relief. Commonwealth v.

Davis, 86 A.3d 883, 887 (Pa.Super. 2014) (citation omitted).                 All PCRA

petitions, including second and subsequent petitions, must be filed within one

year of when an appellant’s judgment of sentence becomes final.                    See

42 Pa.C.S.A. § 9545(b)(1). “[A] judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

        Here, the record reveals that appellant’s judgment of sentence became

final on October 23, 2012, 90 days after our supreme court denied allocatur

and the time for filing a petition for writ of certiorari in the Supreme Court

of the United States expired.          See id.; U.S. S.Ct. R. 13(1).     Accordingly,

appellant had until October 23, 2013, to file a timely PCRA petition.              See

42 Pa.C.S.A. § 9545(b)(1). Appellant’s instant petition, his third, was filed on

October 1, 2018, nearly 6 years after his judgment of sentence became final,

and is patently untimely. Accordingly, appellant was required to plead and

prove    that     one     of   the   three   statutory   exceptions   enumerated    in

Section 9545(b)(1) applies.

        The three statutory exceptions to the PCRA time-bar are as follows:

                (i)     the failure to raise the claim previously was the
                        result of interference by government officials
                        with the presentation of the claim in violation of



                                             -7-
J. A17037/20


                    the Constitution or laws of this Commonwealth
                    or the Constitution or laws of the United States;

            (ii)    the facts upon which the claim is predicated
                    were unknown to the petitioner and could not
                    have been ascertained by the exercise of due
                    diligence; or

            (iii)   the right asserted is a constitutional right that
                    was recognized by the Supreme Court of the
                    United States or the Supreme Court of
                    Pennsylvania after the time period provided in
                    this section and has been held by that court to
                    apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i-iii). A petition invoking any of these exceptions

must be filed “within one year of the date the claim could have been

presented.” 42 Pa.C.S.A. § 9545(b)(2).

      Instantly, appellant invokes the “after-discovered evidence” exception

set forth in Section 9545(b)(1)(ii) and argues that he is entitled to a new trial

based upon an affidavit he received on January 5, 2018, wherein an individual

identified as “[Kailif] Pope explained that he witness [sic] the whole event”

and saw another individual shoot the victim. (Appellant’s brief at 24, 28-31.)

      To be eligible for relief on a claim of after-discovered evidence, a PCRA

petitioner must plead and prove by a preponderance of the evidence “[t]he

unavailability at the time of trial of exculpatory evidence that has subsequently

become available and would have changed the outcome of the trial if it had

been introduced.” 42 Pa.C.S.A. § 9543(a)(2)(vi). To evaluate such a claim,

            [an] appellant must demonstrate that the evidence:
            (1) could not have been obtained prior to the
            conclusion of the trial by the exercise of reasonable


                                       -8-
J. A17037/20


             diligence; (2) is not merely corroborative or
             cumulative; (3) will not be used solely to impeach the
             credibility of a witness; and (4) would likely result in
             a different verdict if a new trial were granted.

Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa.Super. 2012) (citation

omitted).

      Here, the record supports the PCRA court’s conclusion that appellant

failed to satisfy the “after-discovered evidence” exception set forth in

Section 9545(b)(1)(ii).    Specifically, the PCRA court found that appellant’s

after-discovered evidence claim was meritless, noting that he failed to identify

in his petition the purported “after-discovered evidence” with any specificity.

(See PCRA court opinion, 8/13/19 at 12.) We agree. The record reflects that

despite the fact that Pope’s affidavit is quoted throughout appellant’s pro se

brief, his October 1, 2018 PCRA petition makes no mention of after-discovered

evidence, eyewitness Pope, nor his alleged exculpatory testimony. Appellant

also failed to attach Pope’s affidavit to his petition. “It is it is well-settled that

claims raised outside of a court-authorized PCRA petition are subject to waiver

regardless of whether the Commonwealth raises a timely and specific

objection to them at the time they are raised.” Commonwealth v. Mason,

130 A.3d 601, 627 (Pa. 2015) (internal citation omitted).

      Appellant also baldly contends that the PCRA court committed reversible

error by dismissing his PCRA petition without conducting an evidentiary

hearing on this claim. (See appellant’s brief at 31-34.) However, this court

has long recognized that there is no absolute right to an evidentiary hearing.


                                        -9-
J. A17037/20

See Commonwealth v. Hart, 911 A.2d 939, 941 (Pa.Super. 2006) (citation

omitted). “It is within the PCRA court’s discretion to decline to hold a hearing

if the petitioner’s claim is patently frivolous and has no support either in the

record or other evidence.”     Commonwealth v. Wah, 42 A.3d 335, 338

(Pa.Super. 2012) (citations omitted). As discussed, the PCRA court properly

found that appellant’s after-discovered evidence claim was under-developed

and devoid of “sufficient detail to indicate how his rights were violated.” (PCRA

court opinion, 8/13/19 at 12.) Accordingly, we discern no error on the part of

the   PCRA   court   in   concluding    that    appellant   failed   to   prove   the

“after-discovered evidence” exception to PCRA time-bar, and dismissing

appellant’s petition without an evidentiary hearing.

Issue II

      We now turn to appellant’s final claim that PCRA counsel abandoned him

by failing to seek allocatur with our supreme court following this court’s

denial of his first PCRA petition. (Appellant’s brief at 17.)

      In Commonwealth v. Bennett, 930 A.2d 1264 (Pa. 2007), our

supreme court recognized that in limited situations where counsel’s ineffective

assistance was tantamount to abandoning his client on appeal, the petitioner’s

discovery of counsel’s alleged ineffectiveness might form the basis of a Section

9545(b)(1)(ii) exception to the PCRA time-bar.         Specifically, the Bennett

court held that counsel constructively abandons a defendant when he

fails to file a requested appeal, and that such abandonment is per se



                                       - 10 -
J. A17037/20

prejudicial for purposes of evaluating the constitutional effectiveness of

counsel. Id. at 1273-1274 (emphasis added).

         Citing appellant’s reliance on Bennett, the Commonwealth indicates

that it is not opposed to this matter being remanded for an evidentiary hearing

on whether appellant asked his PCRA counsel to seek review with our supreme

court.     (See Commonwealth’s brief at 16-17.)       The PCRA court, in turn,

indicates that if appellant requested PCRA counsel file a petition for allocatur

and counsel failed to do so, then an evidentiary hearing is warranted. (See

PCRA court opinion, 8/13/19 at 11-12.)

         Accordingly, based on the foregoing, we remand this matter for an

evidentiary hearing on the limited issue of whether appellant requested PCRA

counsel to seek allocatur following this court’s denial of his first PCRA

petition.    We affirm the May 3, 2019 order of the PCRA court in all other

respects.

         Order affirmed, in part. Case remanded for a limited evidentiary hearing

consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 10/26/20




                                       - 11 -